Citation Nr: 0205967	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  96-49 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for vertigo with ataxia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to February 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Jurisdiction over the veteran's claims folder 
was subsequently transferred to the RO in Reno, Nevada.  When 
the veteran's claim was before the Board in October 1999, it 
was remanded to the RO for additional development.  The case 
was returned to the Board in May 2002.

The Board notes that in November 1996, the veteran was 
provided with a statement of the case concerning the issue of 
entitlement to benefits under 38 U.S.C.A. § 1151 for vertigo 
and ataxia resulting from VA treatment.  In her subsequently 
filed VA Form 9 the veteran provided clarification, 
indicating that she sought service connection for the 
disability rather than benefits under 38 U.S.C.A. § 1151.  In 
a conference preceding the veteran's July 1999 hearing before 
the undersigned Member of the Board, the veteran and her 
representative confirmed that the veteran's appeal was 
limited to the issue of entitlement to service connection for 
vertigo and ataxia.  A transcript of the veteran's July 1999 
hearing has been associated with the claims folder.

The Board also notes that VA was informed in a December 2001 
letter that a guardian was appointed for the veteran.  
However, this appeal has been prosecuted by the veteran 
rather than her guardian.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  Neither vertigo nor ataxia was present in service or 
until years thereafter.

3.  Vertigo with ataxia was not caused or chronically 
worsened by service-connected hearing loss disability.


CONCLUSION OF LAW

Vertigo with ataxia was not incurred in or aggravated by 
active duty, may not be presumed to have been incurred in or 
aggravated by military service, and is not proximately due to 
or the result of service-connected hearing loss disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record contains no medical evidence of vertigo or ataxia 
in service or until many years thereafter.  The post-service 
medical evidence of record pertaining to treatment and 
evaluation of the veteran many years after his discharge from 
service does show that she has presented at VA facilities 
with repeated complaints of dizziness and balance problems.  
VA treatment records reflect that the veteran was admitted to 
the Northport, New York VA Medical Center (VAMC) in April 
1992 with hyperthyroidism.  She received radioactive iodine 
and medications.  The veteran's reported history of seizures 
and an aneurysm was noted.  

In July 1992, the veteran was again admitted to the VAMC.  
She gave a history of vertigo since experiencing left-sided 
mastoiditis in 1945.  She reported that she had been involved 
in a motor vehicle accident three years prior to the 
admission, and complained that the vertigo had worsened since 
that time.  She also complained of ringing in her ears and a 
loss of balance with a tendency to fall.  A questionable 
history of alcoholism was noted.  Physical examination 
revealed decreased muscular strength on the right side 
compared with the left.  The veteran was increasingly 
ambulated with a special walker and discharged.  The final 
diagnoses were bilateral peripheral vestibulapathy, 
hypothyroidism, and pancytopenia.

A subsequent discharge summary shows that the veteran was 
admitted to the psychiatry ward in August 1992, and 
subsequently transferred to neurology for evaluation of 
seizure control.  She was found to have subtle spastic right 
hemiplegia secondary to left aneurysm repair and midline 
cerebellar degeneration.  She was noted to be ambulatory.

The veteran was hospitalized again in December 1992 with 
complaints of falling and striking the left side of her head 
against the sidewalk.  She complained of unsteady gait, 
dizziness, vertigo, confusion, increased drowsiness and 
unsteadiness of gait.  She also reported headaches, nausea 
and weakness of her lower extremities.  She reported no 
history of seizures, blurred vision or neck stiffness.  She 
denied motor and sensory loss and aphasia.  She also denied 
loss of consciousness.  The veteran ambulated little during 
her hospitalization but refused physical therapy 
intervention.  The final diagnosis was subdural hematoma, 
status post fall.

A January 1993 discharge summary notes that the veteran's 
history included chronic vertigo following surgery for 
cerebral aneurysm, leading to vestibular damage.  The veteran 
reported having fallen due to the chronic vertigo.  She 
denied loss of consciousness.  She was placed in a nursing 
home.  Discharge diagnoses included vertigo and chronic 
subdural hematoma.  A January 1993 progress note shows the 
veteran's report of dizziness when in an upright position.  
The veteran was noted to require supervision with mobility 
and ambulation.

The veteran was hospitalized in August 1993 with complaints 
of having had seizures and fallen.  The treatment notes state 
that a history of seizure disorder was not well documented.  
The veteran's medical history was noted as significant for 
left-sided cerebral aneurysm in 1945 and hypothyroidism 
secondary to radioactive treatment.  Vertigo with loss of 
balance and left-sided mastoiditis in 1945 were noted, as 
well as a diagnosis of bilateral peripheral vestibulopathy.  
The veteran was discharged to a nursing home.

The veteran was hospitalized at a California VAMC in January 
1994.  She was admitted with a history of falling and 
dizziness.  Her long medical history was noted, specifically 
a cerebral aneurysm with mild right-sided weakness and some 
mild dysphasia, with clipping in 1972.  She reported a 
history of bilateral mastoiditis in service.  A full 
neurological workup disclosed lacunar infarcts in the basal 
ganglia and evidence of the prior aneurysm.  On station and 
gait, the veteran walked slowly with her eyes on the floor, 
with some stiffness in the knees.  She claimed momentary 
dizziness if she closed her eyes or moved her head.  On 
admission the etiology of the veteran's dizziness was 
unclear, but thought to be multifactorial to include basal 
ganglia infarcts from the previous neurological surgery.  The 
veteran's course was one of progressive improvement in her 
gait to the point that she could move about the ward freely 
without assistance or a walker.  Discharge diagnoses included 
vestibular instability and dizziness.  

A January 1994 VA admitting note shows that the veteran 
reported numerous complaints, including a right-sided 
cerebral aneurysm which was clipped in 1972, left-sided 
mastoiditis in 1945, and bilateral peripheral vestibulapathy 
since the 1940s.  The physician also noted that the veteran 
had fallen in December 1993 and struck her head.  He 
indicated that a CT scan had shown previous surgery and 
multiple lacunar infarcts in the region of the basilar 
ganglia, and that gait apraxia had been diagnosed as 
secondary to lacunar infarcts.  The physician also noted an 
equivocal history of excess alcohol intake.  He commented 
that the veteran was at high risk for serious injury.  

Progress notes for a VA geriatric medicine clinic for 1994 
show a reported history of, among other things, right-sided 
cerebral aneurysm clipped in 1972, left-sided mastoiditis in 
1945, vestibulopathy, equivocal history of excess alcohol 
intake, history of hypertension, and multiple falls.  The 
veteran was noted to use a walker.  An August 1994 progress 
note states that the veteran's lack of balance might be due 
to peripheral neuropathy secondary to alcohol abuse.  The 
provider notes that Dr. Jackler, an inner ear specialist, saw 
the veteran and did not think that the balance deficit was 
due to an inner ear problem.  An October 1994 physical 
therapy note indicates that the veteran's balance deficit had 
worsened.  Balance training was ordered.  

The veteran submitted a claim of entitlement to compensation 
for a head injury and a vestibular disorder in December 1994.  
She indicated that a faulty walker had caused her to fall and 
strike her head on a sidewalk, and that her balance had been 
irreparably damaged.

VA treatment notes for 1995 reflect repeated complaints of 
dizziness and balance problems.  A December 1995 emergency 
room report from Queen of the Valley Hospital reflects the 
veteran's report of falling while trying to get out of bed.  
She admitted to drinking two brandies that evening.  The 
diagnoses were alcohol intoxication and a forehead 
laceration.  

A January 1996 VA follow-up note shows that the veteran 
looked well and walked easily with her walker.  She reported 
that she had stopped her medication for depression because 
she felt that it affected her balance.  A February 1996 
emergency room report from Queen of the Valley Hospital shows 
that the veteran complained of difficulty walking.  She 
reported that she had been using a walker for four years, and 
that she had a diagnosis of neurovestibular imbalance.  She 
also reported that she had suffered an aneurysm 20 years 
prior, for which she had undergone surgery.  Benign 
positional vertigo was diagnosed.

In January 1998, the veteran was admitted to Sunrise Hospital 
due to a history of repeated falls, abdominal pain, and 
rectal bleeding.  On evaluation in the emergency room, she 
was noted to have broken ribs.  She stated that she had 
fallen three weeks prior and hurt her right side.  She was 
noted to have multiple bruises.  The veteran admitted to 
drinking alcohol but did not state how much.  Her blood 
alcohol level on admission was noted.  Admission impressions 
included a history of frequent falls possibly secondary to 
alcohol intake at home, and possible Korsakoff's syndrome 
from chronic alcohol intake.  A March 1998 VA progress note 
indicates that the veteran had been admitted to Sunrise with 
diagnoses including Korsakoff's syndrome and alcohol 
dependence.  A subsequent March 1998 record notes complaints 
of dizziness.  The assessment was dizziness and hypertension.

The veteran appeared before the undersigned member of the 
Board in July 1999.  She testified that she suffered a severe 
mastoid infection while on active duty.  She indicated that 
surgery had not been performed, but that penicillin cleared 
up her ear.  She stated that on discharge, she had gone to a 
VA hospital and was told that the ear infection had affected 
her walking ability.  She indicated that her inability to 
walk had its inception 7 years prior, when she had thyroid 
problems and received VA treatment.  She stated that she was 
currently bedridden because she could not put weight on one 
of her legs.  She testified that she did not have vertigo 
when lying down, and that she had fallen repeatedly.  She 
stated that she had tried medication for the vertigo but that 
she had failed to respond.  She also noted that she had 
undergone knee surgery at a VA hospital.  She expressed her 
belief that her hearing loss and vertigo were related.

A July 2000 VA treatment note indicates that the veteran was 
having difficulty transferring from her wheelchair and 
usually spent most of her day in bed.  She reported frequent 
falls at home, and attributed them to a total knee 
replacement that had failed.  She complained of bilateral hip 
pain and chronic back pain.  The veteran denied drinking.  A 
review of systems revealed dizziness on standing.  The 
assessment acknowledged the veteran's frequent falls and 
indicated the need for physical therapy.

In October 2000 the veteran submitted a statement indicating 
that all of her treatment had been through the VA system, to 
include VA facilities in New York and California.

A VA ear disease examination was conducted in February 2001.  
The veteran reported that she had been in the Marines from 
1943 to 1945, and that she had worked overseas.  She stated 
that she contracted an ear infection in 1945 and had 
experienced problems with hearing and balance since that 
time.  She indicated that she had an extensive history of ear 
infections prior to her military service.  Her current 
complaints included an occasional humming tinnitus.  The 
veteran denied otalgia or otorrhea.  She reported significant 
disequilibrium causing an inability to walk.  

On a limited neurological examination, the veteran had some 
horizontal nystagmus, suggestive of vestibular disease.  The 
examiner noted that the veteran was wheelchair bound, and 
that therefore no gait testing was performed.  The examiner 
indicated that the veteran's claims folder had been reviewed 
and noted that she had a relatively flat audiogram 
bilaterally.  The examiner also noted that blood work 
contained in the claims folder indicated a negative rapid 
plasma reagin and indicated that this was significant because 
syphilis can cause the type of audiometric pattern 
demonstrated in the veteran.  The examiner also pointed out 
that the veteran had a positive antinuclear antibody and an 
elevated sedimentation rate, increasing the likelihood of 
possible autoimmune inner ear disease.  He rendered a 
diagnosis of labyrinthine dysfunction, unspecified.  He 
concluded that it was likely that an autoimmune disease may 
be contributing to the veteran's inner ear symptoms.  He 
recommended further testing.  He did not indicate whether the 
veteran's vertigo or dizziness was related to her hearing 
loss disability.

In February 2001, the veteran submitted to a fee basis 
neurological examination.  The veteran's chief complaint was 
dizziness.  She reported having dizziness 55 years ago, with 
improvement after one year.  She indicated that she 
reexperienced dizziness subsequent to recent knee surgery.  
She complained of a nearly constant spinning sensation, but 
denied nausea.  She also complained of joint pain, joint 
swelling and decreased joint mobility.  She denied headaches, 
seizures and loss of consciousness.  The physician indicated 
that the veteran's claims folder was reviewed.  On motor 
examination, the veteran's tone, bulk and strength were 
normal.  Deep tendon reflexes were 2+ and symmetrical.  The 
cranial nerves were intact.  The impression was severe 
vertigo, somewhat relieved by lying down.

A March 2001 letter from the fee-basis examiner provided an 
addendum to the February 2001 examination report.  He 
reiterated that the veteran's claims folder had been 
reviewed, and stated that he had found no evidence that the 
veteran's vertigo with ataxia was in any way related to 
service or was caused or chronically worsened by a service-
connected hearing loss.  He emphasized that there was no 
objective abnormality whatsoever to explain the veteran's 
vertigo.  He opined that the veteran's frequent falls were 
not due to dizziness, but to the leg weakness and the 
veteran's inability to bear weight.  Dr. Hynson noted that he 
had found no evidence to associate the history of hearing 
loss with the dizziness, pointing out that auditory evoked 
potentials and an EEG performed in conjunction with the 
veteran's February 2001 examination were entirely within 
normal limits.

II.  Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 State. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
December 2001.  They essentially eliminate the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal and the 
evidence and information necessary to substantiate her claim.  
The RO has obtained pertinent treatment records and has 
provided the veteran with VA examinations.  The veteran was 
afforded a hearing before the undersigned in July 1999.  On 
subsequent inquiry, the veteran indicated that all of her 
treatment was through VA.  The RO obtained current VA 
treatment records.  The veteran has not identified and the 
Board is not aware of any additional evidence or information 
which could be obtained to substantiate the veteran's claim.  
In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.

III.  Analysis

Service connection is in effect for hearing loss disability.  
The veteran essentially contends that service connection is 
warranted for vertigo with ataxia because it was caused by 
her service-connected hearing loss disability.

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service- connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.102 (2001).

In considering this case on the merits, the Board finds that 
service connection for vertigo with ataxia is not warranted.  
In this regard the Board notes that there is no 
contemporaneous medical evidence of this claimed disability 
in service or until many years thereafter, nor does the 
record contain any medical evidence linking the disability to 
the veteran's period of service.  While the veteran has been 
seen on many occasions since service for complaints of 
dizziness and vertigo, none of the medical evidence of 
records supports the claimed relationship between the 
veteran's service-connected hearing loss disability and her 
vertigo.  In fact, opinions regarding the etiology of the 
vertigo include a January 1994 discharge summary indicating 
that the dizziness was multifactorial, to include basal 
ganglia infarcts from the previous neurological surgery.  
Other opinions of record include a June 1995 progress note 
allowing for the possibility that the falls may be related to 
alcohol and a January 1998 record from Sunrise Hospital 
indicating that the veteran's frequent falls were most 
possibly secondary to alcohol intake.  An inner ear 
specialist is noted to have ruled out an inner ear problem as 
the source of the veteran's balance problems.  Further, a VA 
examination in February 2001 resulted in an opinion that the 
veteran's vertigo with ataxia is not in any way related to 
her service or service-connected hearing loss disability.  He 
concluded that the veteran's frequent falls were not due to 
dizziness, but more likely to leg weakness and the veteran's 
inability to bear weight due to degenerative joint disease 
and total knee replacement.  

The evidence supporting a relationship between the veteran's 
service-connected hearing loss disability and her current 
vertigo with ataxia is limited to the veteran's own 
statements and those of her representative; however, as 
laypersons, they are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the preponderance of the evidence is again the 
veteran's claim.


ORDER

Entitlement to service connection for vertigo with ataxia is 
denied.




		
Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 State. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

